Exhibit 10.31(d)

          

AMENDMENT NO. 5 TO THE
MASTER LOAN AND SECURITY AGREEMENT

           AMENDMENT NO. 5, dated as of May 15, 2003 (this “Amendment”), to the
Amended and Restated Master Loan and Security Agreement, dated as of November
16, 2001 (as previously amended, supplemented or otherwise modified, the
“Existing Loan Agreement”, and as amended hereby and as further amended,
supplemented or otherwise modified from time to time, the “Loan Agreement”),
among AAMES CAPITAL CORPORATION (“Aames Capital”), AAMES FUNDING CORPORATION
(“Aames Funding” and together with Aames Capital, each a “Borrower” and
collectively, the “Borrowers”) and MORGAN STANLEY MORTGAGE CAPITAL INC.,
formerly known as Morgan Stanley Dean Witter Mortgage Capital Inc. (the
“Lender”).

RECITALS

          The Borrowers and the Lender are parties to the Existing Loan
Agreement. Capitalized terms used but not otherwise defined herein shall have
the meanings given to them in the Existing Loan Agreement.

          The Borrowers and the Lender have agreed, subject to the terms and
conditions of this Amendment, that the Existing Loan Agreement be amended to
extend the Termination Date.

          Accordingly, the Borrowers and the Lender hereby agree, in
consideration of the mutual premises and mutual obligations set forth herein,
that the Existing Loan Agreement is hereby amended as follows:

           Section 1.  Amendment.  Section 1.01 of the Existing Loan Agreement
is hereby amended by deleting the definition of “Termination Date” in its
entirety and substituting in lieu thereof the following new definition:

          “‘Termination Date’ shall mean July 15, 2003 or such earlier date on
which this Loan Agreement shall terminate in accordance with the provisions
hereof or by operation of law.”

           Section 2.  Amendment Fee.  The Borrowers shall pay, jointly and
severally, to the Lender on or prior to the Amendment Effective Date (as defined
below) an amendment fee in the amount set forth in the letter to the Borrowers
from the Lender dated the Amendment Effective Date (the “Amendment Fee”).

           Section 3. Conditions Precedent. This Amendment shall be effective as
of May 15, 2003 (the “Amendment Effective Date”); provided that the following
conditions precedent shall have been satisfied:

           3.1   Delivered Documents. The Lender shall have received the
following documents, each of which shall be satisfactory to the Lender in form
and substance:

 


--------------------------------------------------------------------------------

                (a)   Amendment.  This Amendment, executed and delivered by a
duly authorized officer of each Borrower and the Lender;

                (b)   Closing Certificate of the Borrowers.   A certificate of a
Responsible Officer of each Borrower, substantially in the form of Exhibit A
hereto, dated as of the date hereof, and certifying as to the incumbency and
specimen signature of each officer executing this Amendment;

                (c)   Amendment Fee.  The Borrower shall deliver in immediately
available funds, without deduction, set-off or counterclaim, to the Lender the
Amendment Fee; and

                (d)   Other Documents.   Such other documents as the Lender or
counsel to the Lender may reasonably request.

           3.2   No Default.  On the Amendment Effective Date, (i) each Borrower
shall be in compliance with all the terms and provisions set forth in the
Existing Loan Agreement on its part to be observed or performed, (ii) the
representations and warranties made and restated by the Borrowers pursuant to
Section 4 of this Amendment shall be true and complete on and as of such date
with the same force and effect as if made on and as of such date, and (iii) no
Default shall have occurred and be continuing on such date.

          Section 4.  Representations and Warranties. Each Borrower hereby
represents and warrants to the Lender that it is in compliance with all the
terms and provisions set forth in the Loan Documents on its part to be observed
or performed, and that no Default has occurred or is continuing, and hereby
confirms and reaffirms the representations and warranties contained in Section 6
of the Loan Agreement.

          Section 5.  Limited Effect.  Except as expressly amended and modified
by this Amendment, the Existing Loan Agreement shall continue to be, and shall
remain, in full force and effect in accordance with its terms; provided,
however, that reference therein and herein to the “Loan Documents” shall be
deemed to include, in any event, (i) the Existing Loan Agreement, (ii) Amendment
No. 1 to the Master Loan and Security Agreement, dated as of November 14, 2002,
(iii) Amendment No. 2 to the Master Loan and Security Agreement, dated as of
November 22, 2002, (iv) Amendment No. 3 to the Master Loan and Security
Agreement, dated as of December 5, 2002, (v) Amendment No. 4 to the Master Loan
and Security Agreement, dated as of February 13, 2003, (vi) this Amendment,
(vii) the Note, (viii) the Custodial Agreement and (ix) the Custodial Joinder
Agreement. Each reference to the Loan Agreement in any of the Loan Documents
shall be deemed to be a reference to the Existing Loan Agreement as amended
hereby. The execution of this Amendment by the Lender shall not operate as a
waiver of any of its rights, powers or privileges under the Loan Agreement or
under any of the other Loan Documents except as expressly set forth herein.

           Section 6.  Counterparts.  This Amendment may be executed by each of
the parties hereto on any number of separate counterparts, each of which shall
be an original and all of which taken together shall constitute one and the same
instrument.

 


--------------------------------------------------------------------------------

           Section 7.  GOVERNING LAW.   THIS AMENDMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK WITHOUT REFERENCE
TO THE CHOICE OF LAW PROVISIONS THEREOF.

          

          

          

          

          

          

          

          

          

          

          

          

          

          

          

 


--------------------------------------------------------------------------------

           IN WITNESS WHEREOF, the parties hereto have caused this Amendment to
be duly executed and delivered as of the day and year first above written.

BORROWER           AAMES CAPITAL CORPORATION                       By
  _____________________________              Name:          Title:       AAMES
FUNDING CORPORATION           By   _____________________________      
       Name:          Title:       LENDER       MORGAN STANLEY DEAN WITTER
MORTGAGE CAPITAL INC                       By   __________________________      
        Name:             Title:    

          

          

          

          

          

          

          

          

          

          

          

          

          

          

          

 


          

          